
	
		III
		112th CONGRESS
		1st Session
		S. RES. 226
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2011
			Mr. Graham (for himself,
			 Mr. Cornyn, Mr.
			 McCain, Ms. Ayotte,
			 Mr. Isakson, Mr. Coats, Mr.
			 Inhofe, Mr. Sessions,
			 Mr. Chambliss, Mr. Barrasso, Mr.
			 Johanns, Ms. Murkowski, and
			 Mr. Risch) submitted the following
			 resolution; which was referred to the Committee on Finance
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  President does not have the authority to ignore the statutory debt limit by
		  ordering the Secretary of the Treasury to continue issuing debt on the full
		  faith and credit of the United States.
	
	
		Whereas clause 2 of section 8 of article I of the
			 Constitution of the United States gives Congress the power [t]o borrow
			 Money on the credit of the United States;
		Whereas the 14th Amendment to the Constitution of the
			 United States says, The validity of the public debt of the United
			 States, authorized by law, including debts incurred for payment of pensions and
			 bounties for services in suppressing insurrection or rebellion, shall not be
			 questioned.;
		Whereas Congress has historically limited the Federal
			 debt, either by specifically authorizing the issuance of new debt instruments,
			 or through imposing an aggregate limit on Federal debt;
		Whereas the statutory debt limit was established by an Act
			 of Congress and signed into law by the President in 1982; and
		Whereas the debt subject to limit has been increased
			 through an Act of Congress and Presidential signature 38 times since 1982: Now,
			 therefore, be it
		
	
		That it is the Sense of the Senate
			 that the President does not have the authority to ignore the statutory debt
			 limit by ordering the Secretary of the Treasury to continue issuing debt on the
			 full faith and credit of the United States.
		
